[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-1191

                        CHRISTINE DIAS,

                     Plaintiff, Appellant,

                              v.

      KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Douglas P. Woodlock, U.S. District Judge]


                            Before

                      Selya, Circuit Judge,
                  Cyr, Senior Circuit Judge,
                   and Lynch, Circuit Judge.




     Michael James Kelley on brief for appellant.
     Donald K. Stern, United States Attorney, and Anne G. Depew,
Assistant U.S. Attorney, on brief for appellee.




                       October 11, 2001
             Per Curiam. Claimant Christine Dias appeals the

decision of the district court which upheld the denial of

Social Security disability benefits.                   We have carefully

reviewed the record and the parties' briefs and affirm the

district court judgment for essentially the reasons stated

in that court's Memorandum and Order, dated January 8, 2001.

We add only the following comments.

             1.    The conclusions of Dr. May Louie, claimant's

treating     physician,       that    claimant's      Charcot-Marie-Tooth

disease meets the listing for peripheral neuropathies and

that claimant is disabled are not binding on the Commissioner

as   these    determinations          are   reserved     solely     for    the

Commissioner.       See 20 C.F.R. §§ 404.1527(e)(1) and (e)(2).

             2.     As for claimant's argument that she cannot

perform    the     full    range     of   sedentary    work   due   to    both

exertional        and     non-exertional      limitations,      there      are

conflicts in the evidence.            Claimant's own testimony at the

hearing was contradictory and Dr. Louie's assessment of

claimant's residual functional capacity (RFC) is inconsistent

with her observations of claimant as recorded in her office

notes.    Other evidence inconsistent with the opinion of Dr.

Louie can be found in the report of Dr. Alan Mandell and in

the other RFC assessments in the record.                  This evidence,
contrary to claimant's contention, is entitled to be credited

by the Commissioner.    See Rodriguez Pagan v. Secretary of

Health and Human Services, 819 F.2d 1, 2-3 (1st Cir. 1987)

(per curiam).   Because conflicts are for the Commissioner to

resolve, not the courts, Rodriguez v. Secretary of Health and

Human Services, 647 F.2d 218, 222 (1st Cir. 1981), the

judgment of the district court is affirmed.




                             -3-